—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered April 11, 1986, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People, as we must, we find that it is legally sufficient to support the defendant’s conviction (see, People v Morgan, 66 NY2d 255, cert denied 476 US 1120; People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]). The contentions raised by the defendant on appeal concern issues of credibility and the weight to be given the witnesses’ testimony which are issues primarily for the jury to determine *735(see, People v McCrimmon, 131 AD2d 598, Iv dismissed 70 NY2d 714). The jury resolved those issues against the defendant and we perceive no reason upon the record before us to disturb its determination. Mollen, P. J., Thompson, Lawrence and Eiber, JJ., concur.